                    UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


JUDY WILLIAMS, ET AL         * CIVIL ACTION NO.: 18-2472
                             * c/w 18-6113
                             *
VERSUS                       * Section: A
                             *
IQS INSURANCE RISK RETENTION * Reference All Cases
GROUP, INC. ET AL            *
                             *
*************************

           MEMORANDUM IN SUPPORT OF PLAINTIFFS’
        MOTION TO DISMISS ZURICH AMERICAN INSURANCE,
                  ONLY, WITHOUT PREJUDICE

MAY IT PLEASE THE COURT:

     Plaintiffs, Judy Williams, Mary Wade and Lucinda Thomas (hereinafter “Plaintiffs”),

respectfully submit this Memorandum in Support of their Motion to Dismiss Zurich

American Insurance, only, without prejudice, from this matter, for the following reasons:

I.      FACTUAL BACKGROUND

        This case arises out of an automobile accident on June 6, 2017. Suit was filed in

State court and subsequently removed to Federal Court under diversity jurisdiction.

Mediation was held on November 9, 2018 and undersigned counsel was advised for the

first time at Mediation that Southern Refrigerated Services, defendant, is self-insured up to

one million dollars. Despite propounding discovery to Defendants regarding insurance

coverage, this was the first time that Defendants were advised that Zurich American

Insurance may have issued an excess policy providing coverage in this matter.
               The scheduling order in this matter states that the amendments to Pleadings,

       third-party actions, cross-claims, and counter-claim shall be filed no later than

       October 26, 2018.

               On November 10, 2018, the Plaintiffs filed a Second Supplemental and Amending

       complaint, adding Zurich American Insurance Company (hereinafter “Zurich”) as a party

       defendant after the court ordered deadline. Counsel for Plaintiffs obviously failed to refer

       to the scheduling Order prior to filing their Second Supplemental and Amending complaint,

       and counsel apologizes to this Honorable Court for late-filing the Amendment.

       Undersigned Counsel submits that had it referred to the scheduling order prior to filing,

       counsel would not have filed the Second Supplemental and Amending complaint. Zurich

       answered the complaint on January 11, 2019.

               On January 22, 2019, DJ Molnar, the Director of Claims with Covenant

       Transportation Group1 called the office of under signed counsel. That same day and the

       following day, Counsel for Plaintiffs advised defense counsel that Mr. Molnar called and

       sought permission to speak directly with him.2 Permission to do so was provided in writing

       on January 23, 2019.3 Mr. Molnar advised undersigned counsel that coverage over and

       above over the self-insured retention of one million dollars is provided through a risk pool

       administered by Zurich 4 and stated to undersigned counsel that Covenant had the final say

       on whether the risk pool will contribute to any settlement in excess of the one million self-

       insured retention. In essence, DJ Molnar indicated that Covenant Transportation had




1
  Covenant Transportation Group is the parent company of Southern Refrigerated Transport, Inc.
2
  See Exhibit A.
3
  See Exhibit B.
4
  See Exhibit C.
complete control of whether any settlement is offered to the defendant and the amount of

the offers.

        Regardless, Zurich is, upon information and belief, a joint and solidary obligor with

the named Defendants. Therefore, it was never necessary to add Zurich as a party

Defendant in this matter. Nevertheless, Zurich is objecting to a dismissal from this matter,

without prejudice.

II.     DISCUSSION

        Plaintiffs take the position that Zurich American Insurance was added after the

 scheduling Order in this matter allowed amendments to the pleadings and therefore should

 be dismissed as a defendant in matter, without prejudice, either by Motion or on the

 Court’s own notice. Needless to say, Plaintiffs are concerned that allowing Zurich to be

 added as a Defendant after the date provided in the Pre-Trial Order for Amending

 Pleadings will delay the trial of this matter as Zurich may request a continuance in this

 matter.

        Furthermore, if Zurich American Insurance issued a policy of insurance to

 Covenant Transportation, it is a joint and solidary obligor along with the Defendants in

 this matter, regardless of whether they are named as a defendant in this matter or not. As

 such, they would not be prejudiced by a dismissal in this matter without prejudice.

        Likewise, Zurich American Insurance was undoubtedly placed on notice of the

possibility of a judgment in excess of the self-insured retention in this matter by Southern

Refrigerated Services, or its parent company, Covenant Transportation Group, well before

it was added as a Defendant in this matter.
        Any potential issues regarding notice, however, do not concern the Plaintiffs in this

matter, and can be handled between Zurich and Covenant Transportation should they arise.

These issues do not affect the named plaintiffs in this matter as Covenant Transportation

is a large, publicly-traded company capable of paying any judgment should the need arise,

        Moreover, if the representations of DJ Molnar, the Director of Claims of Covenant

Transportation Group, are true, Zurich simply administers a risk pool over which Covenant

Transportation has control. And therefore, for purposes of settlement and litigation,

Covenant Transportation and Zurich are one in the same. This would be patently unfair to

the Plaintiffs in this matter as it would allow the defendants, under the guise of new party

being added to the litigation, the opportunity to re-do discovery in this matter, such as

depositions, which have already been done, thereby unduly and unnecessarily increasing

Plaintiffs’ litigation costs in this matter, and possibly delaying justice to the Plaintiffs in

this matter.
       WHEREFORE, for the reasons set forth above, Plaintiffs pray that Zurich

American Insurance, only, be dismissed, without prejudice, from the above entitled and

numbered consolidated causes of action, with each party to hear its own costs, specifically

reserving the rights of the Plaintiffs against any and all remaining parties, including, but

not limited to IQS Insurance Risk Retention Group, Inc., Southern Refrigerated Transport,

Inc. and Eric Darnell Martin.

                                      Respectfully submitted,

                                      NUGENT KEATING

                                      /s/ D. Patrick Keating

                                      ____________________________________
                                      D. Patrick Keating (#27825) T.A.
                                      Simone R. Nugent (#34409)
                                      3300 Canal Street, Suite 100
                                      New Orleans, LA 70119
                                      Telephone: (504) 513-3333
                                      Facsimile: (877) 565-2570
                                      Counsel for Plaintiffs
